108 F.3d 1369
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Irene G. LLOYD, Plaintiff-Appellant,v.UNITY MUTUAL LIFE INSURANCE CO.;  Harold A. Weisberg,Brodsky & Weisberg Agency, David A. Dykoschak, Robert L.Pelzer, James W. Noland, Charles W. Robinson, Alexander &Alexander Services, Inc., Joseph Masella, Seymour Weil,Frank J. Coffey, Defendants-Appellees.
No. 96-9017.
United States Court of Appeals, Second Circuit.
March 24, 1997.

Appearing for Appellant:  Irene G. Lloyd, pro se, Roosevelt, New York.
Appearing for Appellee Alexander & Alexander:  David A. Jones, Alexander & Alexander Legal Department, New York, New York,
Appearing for Appellee Unity Mutual Insurance Company:  Patrick F. Foley, McCormick Dunne & Foley, New York, New York.
Before FEINBERG, CARDAMONE and WINTER, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York and was argued.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby affirmed.


3
Irene G. Lloyd, pro se and in forma pauperis, appeals from Judge Platt's order dismissing her complaint for lack of subject matter jurisdiction.  We affirm substantially for the reasons stated by the district court.  Lloyd v. Unity Mutual Life Ins. Co., No. 90-CV-3446(TCP) (E.D.N.Y. July 22, 1996).